DETAILED ACTION
Acknowledgements
Currently claims 1-20 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong alone.
Regarding Claim 1, Wong discloses a modular tubular system comprising: 
A tool handling section (24, 40) made of a first material (Column 3: lines 30-35) suitable for handling with conventional tubular handling tools; and 
A tubular section (12) assembled with the tool handling section (24, 40) and made of a second material (Column 2: line 65 - Column 3: line 7), different from the first 
Wong does not disclose wherein the tool handling system is assembled with the tubular section (12) and stored as an assembled modular tubular product prior to assembly with other tubular sections during deployment in a well; and 
Wherein the tool handling section has a length less than one third of an overall length of the modular tubular system, however because it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of obvious engineering and because it would have been an obvious matter of design choice to have the tool handling section have a length less than one third of an overall length of the modular tubular system, since such a modification would have involved a mere change in the size of a component.  As these limitations would be recognized as being within the level or ordinary skill in the art, they are rendered obvious to one having said skill at the time of the invention’s filing. 
Regarding Claim 2, Wong renders obvious the system of claim 1, wherein the tool handling section (24, 40) is made of steel, and the tubular section (12) is made of aluminum or titanium, or an aluminum or titanium alloy, or a composite material.
Regarding Claim 3, Wong renders obvious the system of claim 1, wherein the tool handling section (24, 40) has an outer diameter section of reduced diameter as compared to ends of the tool handling section (24, 40), the reduced diameter section interfacing with the tubular handling tools during use (Figure 3, 4).
Regarding Claim 4, Wong renders obvious the system of claim 1, wherein the tool handling section (24, 40) has a box tool joint (42) at one end for connecting via 
Regarding Claim 5, Wong renders obvious the system of claim 4, but does not disclose wherein the service joint comprises a female threaded connection on the tool handling section and a male threaded end on the tubular section, however it would have been obvious to one having ordinary skill in the art at the time of the invention was made to reverse the female and male threaded ends/connections, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding Claim 6, Wong renders obvious the system of claim 5, comprising a pin tool joint on an end of the tubular section opposite the tool handling section.
Regarding Claim 7, Wong renders obvious the system of claim 6, wherein the pin tool joint comprises a female threaded connection receiving a second male threaded end of the tubular section, and a male threaded end for connecting the modular tubular system to a second mating tubular section.
Regarding Claim 8, Wong discloses the system of claim 1, but does not disclose wherein the modular tubular system has a nominal length of approximately 360 to 540 inches.
It would have been an obvious matter of design choice to have the nominal length be between 360 and 540 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 9, Wong discloses the system of claim 1, but does not disclose wherein the handling section has a nominal length of approximately 25 to 100 inches.
It would have been an obvious matter of design choice to have the nominal length be between 25 and 200 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 10, Wong discloses the system of claim 1, but does not disclose wherein the tubular section (12) occupies a portion of the overall length of the modular tubular section (12) of between 290 and 470 inches.
It would have been an obvious matter of design choice to have the overall length be between 290 and 470 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 11, Wong discloses a modular tubular system comprising: 
A tubular section (12) made of a first material (Column 3: lines 30-35) not suitable for handling with conventional tubular handling tools; 
A tool handling section (24, 40) assembled on first end of the tubular section (12) and made of a second material (Column 2: line 65 - Column 3: line 7) different from the first material (Column 3: lines 30-35) of the tubular section (12) and suitable for handling with conventional tubular handling tools; and 
A joint (24) assembled on a second end of the tubular section (12) and made of a third material different from the first material (Column 3: lines 30-35) of the tubular section (12).

Regarding Claim 12, Wong renders obvious the system of claim 11, wherein the tool handling section (40) is made of steel, and the tubular section (12) is made of aluminum or titanium, or an aluminum or titanium alloy, or a composite material.
Regarding Claim 13, Wong renders obvious the system of claim 11, wherein the tool handling section (40) has a box tool joint (42) at one end for connecting via mechanical thread the modular tubular system to a mating tubular section (12), and a service joint (Figure 4: opposite 42) at an opposite end for connecting the tool handling section (24, 40) to the tubular section (12).
Regarding Claim 14, Wong renders obvious the system of claim 13, but does not disclose wherein the service joint comprises a female threaded connection on the tool handling section and a male threaded end on the tubular section, however it would have been obvious to one having ordinary skill in the art at the time of the invention was 
Regarding Claim 15, Wong renders obvious the system of claim 11, but does not disclose wherein the modular tubular system has a nominal length of approximately 360 to 540 inches.
It would have been an obvious matter of design choice to have the nominal length be between 360 and 540 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 16, Wong renders obvious the system of claim 11, but does not disclose wherein the handling section has a nominal length of approximately 25 to 100 inches.
It would have been an obvious matter of design choice to have the nominal length be between 25 and 200 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 17, Wong renders obvious the system of claim 11, but does not disclose wherein the tubular section (12) occupies a portion of the overall length of the modular tubular section (12) of between 290 and 470 inches.
It would have been an obvious matter of design choice to have the overall length be between 290 and 470 inches, since such a modification would have involved a mere 
Regarding Claim 18, Wong discloses a modular tubular system comprising: 
A tubular section (12) made of aluminum, titanium, or an aluminum or titanium, or a composite material not suitable for handling with conventional tubular handling tools; 
A tool handling section (40) assembled on first end of the tubular section (12) and made of a steel suitable for handling with the tubular handling tools; and  Application no. 15/885,005 Response to Office Action mailed on August 22, 2019 Page 5 
A joint (24) assembled on a second end of the tubular section (12) and made of steel.
Wong does not disclose wherein the tool handling system is assembled with the tubular section and stored as an assembled modular tubular product prior to assembly with other tubular sections during deployment in a well; and wherein the tool handling section has a length less than about one third of an overall length of the tubular section, however because it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of obvious engineering and because it would have been an obvious matter of design choice to have the tool handling section have a length less than one third of an overall length of the modular tubular system, since such a modification would have involved a mere change in the size of a component.  As these limitations would be recognized as being within the level or ordinary skill in the art, they are rendered obvious to one having said skill at the time of the invention’s filing. 
Regarding Claim 19, Wong renders obvious the system of claim 18, wherein the tubular section (12) and the tool handling section (24, 40) coupled to one another by a threaded service connection.
Regarding Claim 20, Wong renders obvious the system of claim 19, wherein the tool handling section (40) terminates in a box tool joint (42) and the joint (24) terminates in a pin tool joint.

Response to Arguments
Applicant's arguments filed November 5, 2020 have been fully considered but they are not persuasive. 
Regarding claims 1-20, the applicant argues that while it is axiomatic that merely combing parts into an integral structure, without more, may be obvious but when a novel combination not present in the art results in a clear advantage in solving a problem not addressed in the art, design choice is insufficient to overcome the clear absence of the claim recitations from the art. The applicant submits that as Wong is silent of any teaching relative to the point of special handling of aluminum products, or even any recognition that they should be handled by the use of special tool handling sections. 
The examiner respectfully submits that the tool joint 24 of Wong, being referred to as a tool joint, and being specifically shaped for tool engagement as can be seen in Figure 1 (opposing ends of 10) is indicative of its purpose being specifically intended for tool handling. The applicant’s claims in the specification (Paragraph [0004]) that tools generally suitable for steel tubular products may not be designed to grasp or move other materials without the potential for gouging, scoring, deformation, or other damage and that this is particularly applicable in the case of aluminum. In the invention of Wong, the tubular section 12 is clearly stated to be made out of aluminum, and thus, unsuitable for tool handling by the applicants admission, while the tool joint 24 is specifically recited as 
The applicant also argues that the relative lengths of the sections recited in the claims are key to the ability to use a non-steel material for the tubular section and specifically to handle the pre-assembled product without marring or damaging the tubular sections. 
The examiner respectfully submits that as the materials in the applicant’s invention are the same as those of the invention of Wong, the relative advantages of relative lengths would apply similarly in both. 
Lastly the applicant argues that in Wong, standard pipes are assembled during placement in a well and are not assembled in advance or stored in an assembled configuration. 
The examiner respectfully submits that the invention of Wong is silent as to the time of the assembly of the drill rod section 10, and while this means that it does not indicate that it is assembled prior to placement in the well it also does not indicate that it is assembled during its placement in a well either. This, combined with the obviousness of having plural parts be unitary to one of ordinary skill in the art at the time of the invention’s filing is sufficient to render the pre-fabrication of the drill rod section obvious. Further evidence of such pre-fabrication can be seen in the invention of L. Gyongyosi (U.S. Patent No. 3,493,061), referenced by Wong (Column 2: line 59), in which pre-. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679